Case 4:21-cv-00032-DC-DF Document 10-1 Filed 06/21/21 Page 1 of 2




                 EXHIBIT 1
     Case 4:21-cv-00032-DC-DF Document 10-1 Filed 06/21/21 Page 2 of 2


                            CRIMINAL TRESPASS AND HARASSMENT WARNING

DATE _ _ _ _ __                CFS#: _ _ _ _ _ _ _ __            CASE#:, _ _ _ _ _ _ __


TO:------------------------------
         PERSON TO BE WARNED/ ADDRESS OR ID


FROM:----------------------------~
                    PROPERTY OWNER OR AGENT/ SIGNATURE OF PERSON GIVING WARNING

PROPERTY DESCRIPTION:,_ _ _ _ _ _ _~--------------
                               LOCATION/ ADDRESS

(ADDITIONAL INFORMATION:,_ __ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _~

I am either the owner of the above described property or have authority to act on behalf of the owner. I
authorize any reace Officer to issue and enforce the trespass and harassmen~ warning that appears
below to the person listed above regarding the described property and my pehon.

                                TRESPASS AND HARASSMENT WARNING

        ''YOU ARE HEREBY WARNED AND PLACED ON FORMAL WRITTEN NOTICE THAT YOU
        CANNOT ENTER UPON OR REMAIN ON THE ABOVE DESCRIBED PROPERTY. YOU ARE
        ALSO WARNED THAT YOU MAY NOT HARASS ME IN ANY WAY, WHICH INCLUDES ANY
        FORM OF COMMUNICATION, EITHER VERBAL OR WRITTEN, OTHER THAN WRITTEN
        LEGAL NOTICE. IF YOU 00 SO YOU MAY BE ARRESTED AND CHARGED WITH PENAL
        CODE SEC. 30.05. CRIMINAL TRESPASS OR PENAL CODE SEC. 42.07. HARASSMENT.
        REPEATED ACTIONS OF TRESPASS AND/OR HARASSMENT MAY ALSO CONSTITUTE THE
        OFFENSE OF PENAL CODE SEC. 42.072. STALKING. "


l~rt                                                                                               a~
below next to my signature and that the person warned either signed his/her name or refused to sign as
indicated below.
                                 I
DATE                             I   TIME              PEACE OFFICER, STATE OF TEXAS

                            RECEIPT OF TRESPASS AND HARASSMENT WARNING

I have received a copy of thns TRESPASS AND HARASSMENT WARNlNG on the date and time indicated.


OATE:                                TIME              StGNATURE OF PERSON WARNED


                                                           0 REFUSED TO SIGN DOCUMENT
IUPOATED 09/2018)
